993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur Carl DOVE, Petitioner-Appellant,v.Mason WATERS;  Attorney General of the State of Maryland,Respondents-Appellees.
No. 93-6080.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 26, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-91-10)
Arthur Carl Dove, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Diane Elizabeth Keller, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Arthur Carl Dove appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Dove v. Waters, No. CA-91-10 (D. Md. Nov. 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Dove's claim of insufficient evidence to support his convictions was procedurally barred also because the Court of Special Appeals of Maryland, on direct appeal, found it to be so and Dove failed to show cause and prejudice or actual innocence.   See Harris v. Reed, 489 U.S. 255 (1989)